Per curiam.
This disciplinary matter is before the Court on James A. Elkins’ petition for voluntary surrender of his license. In his petition Elkins admits that in the representation of a client in a civil proceeding he failed to keep his client informed of the status of the case, he lied to his client about the status of the case, he failed to respond to a motion for summary judgment filed against his client, and he failed to inform his client timely that the motion had been granted and the case dismissed. He admits this conduct constitutes violations of Rules 1.3, 1.4, and 8.4 (a) (4) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation of Rules 1.3 and 8.4 (a) (4) is disbarment and for Rule 1.4 is a public reprimand.
The State Bar filed a response in which it recommends that the Court accept the petition. Having reviewed the record and Elkins’ prior disciplinary record, see In the Matter of James A. Elkins, 284 Ga. 670 (670 SE2d 783) (2008); In the Matter of James A. Elkins, 281 Ga. 249 (637 SE2d 399) (2006) (detailing five prior disciplinary infractions), we agree that surrender of his law license, which is tantamount to disbarment, is the appropriate sanction.
Accordingly, we accept the petition and hereby order that the name of James A. Elkins be removed from the rolls of persons authorized to practice law in the State of Georgia. Elkins is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.